DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 2/25/2022; claims 1-2, 6-12 and 16-20 are pending.  Claims 3 – 5 and 13 – 15 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (US 2018/0012242 A1) in view of Penie (US 2017 /0136297 A1).
Re claims 1, 11:
1. Phan teaches an agent apparatus (Phan, Abstract) comprising:
an interface configured to obtain fitness data from a user device (Phan, [0040], “sensor”; fig. 2A, “Training Data Collector”) and training instruction data from a coach device of a personal coach (Phan, [0029], “wellness plan may comprise … an exercise aspect (i.e., exercise recommended) … ”; [0029], “A wellness manager may define/design a wellness plan for an individual. Examples of different types of wellness managers include, but are not limited to, the following: doctors, physicians, nurses, physical therapists, trainers, family members, coaches, etc.”; [0030], “an individual may follow a wellness plan defined by a physician or a physical therapist”; fig. 2B, 40, 420, A wellness Manger (i.e., trainer, coach, physician … etc.) is a person coach); and 
artificial intelligence circuitry (Phan, [0077]; [0125]) configured to 
train a machine learning algorithm using fitness data of different users performing the same fitness training and the training instruction data as input (Phan, fig. 11B; [0022], “training a statistical machine learning model for use in determining user satisfaction”; [0046], “the satisfaction determination system 200 is configured to: (1) collect training data from multiple users participating in one or more wellness plans, and (2) based on the collected training data, train a statistical machine learning model ("statistical model") for use in determining user satisfaction with a wellness plan”; [0091], “performs a computation appropriate/suitable for a machine learning algorithm being applied, and outputs satisfaction determination information 540 for the user 30. The satisfaction determination information 540 comprises a determination of user satisfaction of the user 30 with a wellness plan and/or specific aspects of the wellness plan”; [0121], “collect training data from a plurality of users. The collected training data comprises ground-truth user satisfaction data indicative of one or more satisfaction levels of one or more users with a wellness plan”), 
train an artificial neural network, wherein the artificial neural network is trained based on exercise instructions represented by the training instruction data and a progress in a fitness of a user represented by the fitness data (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”), and 
provide an artificial coach based on the trained machine learning algorithm and the trained artificial neural network (Phan, [0077]; [0093]; [0125]), wherein the artificial coach is configured to 
receive the fitness data (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”) and the training instruction data as input (Phan, fig. 2B; fig. 9, “Recommendation Engine”; fig. 11A, 806; [0109]), 
automatically detect physical activity of the user (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”),
execute an exercise training program (Phan, [0053], the sensor device collects data in real-time based on a wellness plan or recommendation), including exercise training instruction provided to the user device (Phan, [0030], “The wellness plan may include instructions that the individual should follow”; [0108], “a corrective actionable recommendation 590 comprises a recommendation for the user 30 to participate in a different wellness plan”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0102], “Examples of different types of corrective actionable recommendations 590”), in response to detecting the physical activity of the user (Phan, [0046]; [00846]; fig. 2B, 30 - “USER”; 250 – “Data COLLECTOR”; [0053], “the data collector 250 is configured to collect data from a user 30 participating in a wellness plan 420. The collected data comprises performance- related data (e.g., raw sensor data captured by sensors) … medical health records, measurable physical activity ( e.g., data indicative of a number of steps taken, time spent sleeping, etc.) … ”; [0029]; in response to the Data Collected in (250), a Personalized Corrective Recommendation Engine (270 and fig. 9) generates or refines the Wellness Plan (See fig. 2B, 420 - “Wellness Plan” and [0102])), wherein the exercise training instruction includes predetermined training instruction created by the personal coach (Phan, [0029], “A wellness manager may define/design a wellness plan for an individual. Examples of different types of wellness managers include, but are not limited to, the following: doctors, physicians, nurses, physical therapists, trainers, family members, coaches, etc.”; [0030], “an individual may follow a wellness plan defined by a physician or a physical therapist”; fig. 2B, 40, 420, A wellness Manger (i.e., trainer, coach, physician … etc.) is a person coach),
output training instruction data from the artificial coach (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”)
provide a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0040], “configured to exchange data with one or more devices ( e.g., over a connection such as WiFi, or a cellular data connection)”; wellness plans / programs transmitted using WiFi and Cellular Data are fitness beacons), and
notify the coach device based on the fitness data of the user (Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098])), and
in response to the exception being detected, provide instructions to the user device to adjust an intensity of the provided exercise training instruction.

11. Phan teaches an agent method (Phan, Abstract), comprising: 
obtaining fitness data from a user device (Phan, [0040], “sensor”; fig. 2A, “Training Data Collector”) and training instruction data from a coach device of a personal coach (Phan, [0029], “wellness plan may comprise … an exercise aspect (i.e., exercise recommended) … ”; [0029], “A wellness manager may define/design a wellness plan for an individual. Examples of different types of wellness managers include, but are not limited to, the following: doctors, physicians, nurses, physical therapists, trainers, family members, coaches, etc.”; [0030], “an individual may follow a wellness plan defined by a physician or a physical therapist”; fig. 2B, 40, 420, A wellness Manger (i.e., trainer, coach, physician … etc.) is a person coach)
training a machine learning algorithm using fitness data of different users performing the same fitness training and the training instruction data as input (Phan, fig. 11B; [0022], “training a statistical machine learning model for use in determining user satisfaction”; [0046], “the satisfaction determination system 200 is configured to: (1) collect training data from multiple users participating in one or more wellness plans, and (2) based on the collected training data, train a statistical machine learning model ("statistical model") for use in determining user satisfaction with a wellness plan”; [0091], “performs a computation appropriate/suitable for a machine learning algorithm being applied, and outputs satisfaction determination information 540 for the user 30. The satisfaction determination information 540 comprises a determination of user satisfaction of the user 30 with a wellness plan and/or specific aspects of the wellness plan”; [0121], “collect training data from a plurality of users. The collected training data comprises ground-truth user satisfaction data indicative of one or more satisfaction levels of one or more users with a wellness plan”); 
training an artificial neural network, wherein the artificial neural network is trained based on exercise instructions represented by the training instruction data and a progress in a fitness of a user represented by the fitness data (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”); and 
providing an artificial coach based on the trained machine learning algorithm and the trained artificial neural network (Phan, [0077]; [0093]; [0125]), wherein providing the artificial coach includes 
receiving the fitness data (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”) and the training instruction data as input (Phan, fig. 2B; fig. 9, “Recommendation Engine”; fig. 11A, 806; [0109]);
automatically detecting physical activity of the user (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”);
executing a training program (Phan, [0053], the sensor device collects data in real-time based on a wellness plan or recommendation), including training instruction provided to the user device (Phan, [0030], “The wellness plan may include instructions that the individual should follow”; [0108], “a corrective actionable recommendation 590 comprises a recommendation for the user 30 to participate in a different wellness plan”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0102], “Examples of different types of corrective actionable recommendations 590”), in response to detecting the physical activity of the user (Phan, [0046]; [00846]; fig. 2B, 30 - “USER”; 250 – “Data COLLECTOR”; [0053], “the data collector 250 is configured to collect data from a user 30 participating in a wellness plan 420. The collected data comprises performance- related data (e.g., raw sensor data captured by sensors) … medical health records, measurable physical activity ( e.g., data indicative of a number of steps taken, time spent sleeping, etc.) … ”; [0029]; in response to the Data Collected in (250), a Personalized Corrective Recommendation Engine (270 and fig. 9) generates or refines the Wellness Plan (See fig. 2B, 420 - “Wellness Plan” and [0102])), wherein the training instruction includes predetermined training instruction created by the personal coach (Phan, [0029], “A wellness manager may define/design a wellness plan for an individual. Examples of different types of wellness managers include, but are not limited to, the following: doctors, physicians, nurses, physical therapists, trainers, family members, coaches, etc.”; [0030], “an individual may follow a wellness plan defined by a physician or a physical therapist”; fig. 2B, 40, 420, A wellness Manger (i.e., trainer, coach, physician … etc.) is a person coach);
outputting training instruction data from the artificial coach (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”);
providing a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”; [0040], “configured to exchange data with one or more devices ( e.g., over a connection such as WiFi, or a cellular data connection)”; wellness plans / programs transmitted using WiFi and Cellular Data are fitness beacons); and 
notifying the coach device based on the fitness data of the user (Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098])).

1) Phan teaches a system determine whether a user meet/achieve certain thresholds defined in a wellness plan (e.g., a specific number of steps to walk per day) (Phan, [0033]).  A software user interface comprises a webpage that allows a user to pre-program one or more alert settings. For example, the webpage may comprise a textbox for receiving a pre-programmed threshold value (Phan, [0098]).  Phan teaches executing a training program based on the physical activity data of the user (Phan, [0046]; [00846]; fig. 2B, 30 - “USER”; 250 – “Data COLLECTOR”; [0029]; in response to the Data Collected in (250), a Personalized Corrective Recommendation Engine (270 and fig. 9) generates or refines the Wellness Plan (See fig. 2B, 420 - “Wellness Plan” and [0102])).   Phan doesn’t explicitly disclose a training program in real time in response to detecting the physical activity of the user; providing an alert based on an exception; wherein the exception includes the user’s heart rate being above a predetermined threshold, and in response to the exception being detected, provide instructions to the user device to adjust an intensity of the provided exercise training instruction.  

Penie teaches a wearable fitness monitoring device and method of providing motivational feedback during a physical activity (Penie, Abstract).  Penie further teaches:
a training program in real time in response to detecting the physical activity of the user (Penie, [0031], “real time progress trackers”; [0032], “During the health and fitness activities, the current heart rate relative to the maximum heart rate can be measured and displayed”); 
notify the coach device in response to an exception being detected based on the fitness data of the user, wherein the exception includes the user's heart rate being above a predetermined threshold, and (Penie, Abstract, “a safety alert when one or more physiological parameters exceeds a predetermined threshold level”; [0027], “comprises safety alerts. The threshold level is either defined by the user or automatically assigned based on the user profile such as age, weight and physiological parameters like heart rate, blood pressure”; [0024], “The wearable fitness monitoring device 100 is programmed to automatically calculate and make individualized plans or suggestions”)
 in response to the exception being detected, provide instructions to the user device to adjust an intensity of the provided exercise training instruction (Penie, Abstract, “a safety alert when one or more physiological parameters exceeds a predetermined threshold level”; [0028], “If the wearable fitness monitoring device 100 senses that the heart rate of the user exceeds a threshold of maximum heart rate, a safety alert message may be delivered to the display 140 or via the audio interface to warn the user to slow down the physical or fitness activity”).  

Therefore, in view of Penie, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Phan, by providing an alert based on heart rate threshold as taught by Penie, in order to provide safety alerts in case of excessive energy expenditure or undesired change in vital physiological parameters (e.g., heart rate) (Penie, [0005]) and to inform the user about impending health risks during the athletic or physical or fitness activity (Penie, [0027]).  Penie uses self-activated onboard motivational voice challenger and real time progress trackers, the device 100 solves the problem of lack of motivation in setting and accomplishing routine individualized athletic and health and fitness goals (Penie, [0031]).

2) Phan teaches a plan/ program outlining a set of actions/activities that an individual should take/participate in to improve and/or maintain his/her physical wellness (e.g., a desired fitness or health goal).   Phan does not explicitly disclose provide a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output in response to detection of a training event stored in the fitness beacon.  

Penie teaches Phan’s deficiency; specifically provide a personalized fitness beacon to the user device, wherein an instruction stored in the fitness beacon is output in response to detection of a training event stored in the fitness beacon (Penie, [0023] – [0025], i.e., [0024], “if the user did not achieve a previously set goal, the wearable fitness-monitoring device 100 might provide suggestions to achieve the previously set goal”; [0007], “a safety alert when the second data exceeds a predetermined threshold level”; [0008], “The third data may also comprise a break alert in between fitness activities and a hydration alert indicating a need for rehydration, which is estimated based on duration and intensity of the physical activity”; 

Penie teaches a personalized training instructions (such as recommendations, suggestions, safety alert, break alert, rehydration alert) based on a plurality of detected training events (such as performance level, previous goal progress, duration, intensity, and/or predetermined threshold level).  Therefore, in view of Penie, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention described in Phan, by providing individual plan based on prior achievement/previously set goal as taught by Penie, in order to provide an automatically calculate and make individualized plans or suggestions on the duration of activity, mileage or distance to be covered, target zone for heart rate, endurance limit and like. For example, if the user did not achieve a previously set goal, the wearable fitness-monitoring device 100 might provide suggestions to achieve the previously set goal (Penie, [0024]).  The wearable fitness-monitoring device 100 may define a workout plan based on the goal and suggests the user to time a break, based on the user's performance level and goal for that particular day. The device 100 help the user reach a level of endurance and stamina that will allow user to achieve the goal (Penie, [0025]).

Re claims 2, 12:
2. The agent apparatus of claim 1, wherein the artificial intelligence circuitry is further configured to provide a training plan.  12. The agent method of claim 11, further comprising providing a training plan (Phan, fig. 9, “Recommendation Generator”; [0030], “The wellness plan may include instructions that the individual should follow”; [0109], “A corrective actionable recommendation 590 may be presented to a user 30 via a mobile application running on a device 50 carried/worn/utilized by the user 30”). 

Re claims 6, 16:
6. The agent apparatus of claim 5, wherein the training event includes at least one of: location, point of time, training exercise, fitness route, fitness program, fitness activity, weather condition, presence of person.  16. The agent method of claim 15, wherein the training event includes at least one of: location, point of time, training exercise, fitness route, fitness program, fitness activity, weather condition, presence of person (Phan, fig. 2A, “Training Data Collector”; [0040], “sensors”, “a heart-rate sensor”, “inferring physical activity of the user”; [0049], “The collected training data comprises performance-related data ( e.g., raw sensor data captured by sensors) and social/context-related data ( e.g., data from online services, such as social networking sites, etc.) associated with the multiple users 30 such as, but not limited to, medical health records, measurable physical activity ( e.g., data indicative of a number of steps taken, time spent sleeping, etc.), social networking/online usage (e.g., comments posted on online forums/message boards, online purchases), contextual cues ( e.g., weather conditions, etc.), ground-truth user satisfaction (e.g., user responses to surveys inquiring about user satisfaction with a given wellness plan on a well-understood scale, such as between 1 and 5 stars), etc.”). 

Re claims 7 – 10, 17 – 20:
7. The agent apparatus of claim 1, wherein providing the artificial coach comprises providing the fitness data and the training instruction data to a machine learning algorithm.  17. The agent method of claim 11, wherein providing the artificial coach comprises providing the fitness data and the training instruction data to a machine learning algorithm (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

8. The agent apparatus of claim 1, wherein the artificial intelligence circuitry is further configured to determine a training progress based on the fitness data and the training instruction data.  18. The agent method of claim 11, further comprising determining a training progress based on the fitness data and the training instruction data (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

9. The agent apparatus of claim 1, wherein the artificial intelligence circuitry is further configured to evaluate the fitness data for determining a fitness progress.  19. The agent method of claim 11, further comprising evaluating the fitness data for determining a fitness progress (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”). 

10. The agent apparatus of claim 1, wherein the artificial coach monitors the fitness data for determining a training status.  20. The agent method of claim 11, further comprising monitoring the fitness data for determining a training status (Phan, [0077]; [0093]; [0031], “The collected sensor data … determine whether the user is adhering to the wellness plan and making progress toward a desired health or fitness goal”; [0048], “monitoring to keep track of the progress of the user”; [0051], “the satisfaction determination training engine 265 is configured to train, based on the collected training data, a statistical model for mapping performance-related and/or social/context-related data to ground-truth user satisfaction data”; [0046], two different operating phases--a training phase and a determination phase … in the training phase, the satisfaction determination system … train a statistical machine learning model ("statistical model") … (1) collect data from a user participating in a wellness plan … selectively generate a recommendation for improving the satisfaction of the user with the wellness plan”; [0102], “automatically recommend a course of action”).

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
Applicant argues: 
Phan does not disclose or suggest "execute an exercise training program in real time, including exercise training instruction provided to the user device, in response to detecting the physical activity of the user, wherein the exercise training instruction includes predetermined training instruction created by the personal coach,"
The Office respectfully submits that the newly cited reference: Penie (US 2017/0136297 A1) teaches the newly added features in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715